TOWNSEND, District Judge
(orally). The merchandise in. question consists of certain proprietary medicines known as “Brown’s Ohloro-dyne” and “Liqueur de Dr. Laville.” It is conceded that these articles are medicinal preparations. It also appears that they contain alcohol, and it is true that they are also combinations of products known as alkaloids and essential oils. But, while either designation is appropriate, I think the court is bound by the decisión of the supreme court of the United States in Fink v. U. S., 170 U. S. 584, 18 Sup. Ct. 770, in which the court holds, in effect, that the medicinal use for which the preparation is designed dominates its chemical composition, and is more specific. For this reason the decision of the board of general appraisers is affirmed.